DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt (US 2014/0047917).

Claim 1: Vogt discloses a housing arrangement for a radar sensor (fig 2, para 0018, 0028), the housing arrangement comprising;
at least one tubular body (fig 2 element 21, para 0030) comprising,

a side wall (fig 2); and
a shielding device for radar beams arranged on the side wall on an outer side of the at least one tubular body (fig 2 elements 10, 19, para 0013, 0028, 0031) 
wherein, the at least one tubular body is made of a dielectric plastic (para 0019, “foam absorber or electrically conductive plastic”), and the shielding device is made of a metal (para 0013, 0019)

Claim 2: Vogt discloses the at least one tubular body is configured to have a hollow cylindrical shape (fig 2 element 21)

Claim 3: Vogt discloses at least one of a radiation axis and an axis of symmetry, wherein, the shielding device is configured to have a closed ring shape so as to extend around at least one of the radiation axis and the axis of symmetry (fig 2 elements 10, 19)

Claim 4: Vogt discloses the at least one tubular body further comprises a proximal end, and the shielding device is configured to extend from the distal end to the proximal end of the at least one tubular body (fig 2 elements 10, 19)

Claim 5: Vogt discloses the shielding device further comprises a layer which is applied to the at least one tubular body (fig 2 elements 10, 19, 21)

Claim 7: Vogt discloses the shielding device further comprises a part which is separate from the tubular body (fig 2 elements 10, 19, 21)

Claim 8: Vogt discloses the side wall of the at least one tubular body comprises a wall thickness, a front side and a rear side, and the wall thickness is configured to at least partially mutually weaken or to eliminate two radar waves which are reflected on the front side and on the rear side of the side wall in a region of the shielding device (fig 2 element 21, para 0019, 0030)

Claim 9: Vogt discloses at least a section of the at least one tubular body comprises a radar radiation absorbing material (fig 2 element 21, para 0019, 0030)

Claim 10: Vogt discloses at least a section of the at least one tubular body comprises a material which comprises conductive particles (fig 2 element 21, para 0019, 0030)

Claim 11: Vogt discloses at least one of a radar transmitter and a radar receiver, wherein, the at least one tubular body further comprises a proximal end, and the at least one of the radar transmitter and the radar receiver is arranged at the proximal end in the at least one tubular body (para 0030, fig 2 elements 16, 17)

Claim 12: Vogt discloses a protective device which is configured to cover the shielding device from an outside (fig 2 element 22, para 0031)

Claim 13: Vogt discloses A radar sensor comprising the housing arrangement as recited in claim 1 (see claim 1 above); and at least one of a radar transmitter and a radar receiver (para 0030, fig 2 elements 16, 17)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 2014/0047917).

Claim 6: Vogt discloses the shielding device further comprises an electrically conductive material such as a metal (fig 2 elements 10, 19, para 0013, 0028, 0031).  The Examiner takes Official Notice that metallic foils are well-known in the art for providing EM shielding.  As such, it would have been obvious to modify the invention such that it the shielding device comprised a foil in order to protect sensitive measurement electronics from interfering EM radiation using a readily available and inexpensive material.    

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648